Citation Nr: 9908963	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for foot fungus.

4.  Entitlement to service connection for a contusion of the 
chest.

5.  Entitlement to service connection for epididymitis.

6.  Entitlement to service connection for an umbilical 
hernia.

7.  Entitlement to service connection for right knee 
disability.

8.  Entitlement to service connection for right ankle 
disability.

9.  Entitlement to assignment of a compensable evaluation for 
service-connected scar, residuals of shell fragment wound of 
right ankle with retained foreign bodies.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1997, a statement of the case was issued in 
July 1997, and a substantive appeal was received in August 
1997.  The veteran testified at a personal hearing in 
September 1997. 

The issues of entitlement to service connection for PTSD, for 
right knee disability and for right ankle disability and the 
issue of entitlement to assignment of a compensable rating 
for scar, residuals of shell fragment wound of right ankle 
with retained foreign bodies are addressed in the remand 
portion of the following decision. 



FINDINGS OF FACT

1.  There is no medical evidence of a link between the 
veteran's current skin disorder and his period of active 
military service.

2.  There is no medical evidence of a link between the 
veteran's current foot fungus and his period of active 
military service.

3.  There is no medical diagnosis of current residuals of a 
chest contusion. 

4.  There is no medical diagnosis of current residuals of 
epididymitis.

5.  There is no medical evidence of a link between the 
veteran's umbilical hernia and his period of active military 
service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a skin disorder, for foot fungus, for a contusion of the 
chest, for epididymitis, and for an umbilical hernia are not 
well-grounded.  U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first eight issues before the Board involve claims of 
entitlement to service connection.  Service connection may be 
granted for diseases or injuries incurred or aggravated while 
in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Further, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Secondary service 
connection on the basis of aggravation is also permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

With regard to the veteran's claim based on PTSD, 38 C.F.R. § 
3.304(f) provides that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.

However, the initial question to be addressed as to each 
claim is whether the claim is well grounded.  The veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must present evidence of medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Moreover, the truthfulness of evidence is presumed 
in determining whether a claim is well-grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 489, 494-495 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  Savage, 10 Vet. App. at 496.  That evidence must 
be medical, unless it relates to a condition which may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

Skin Disorder and Foot Fungus.

VA examination in September 1996 resulted in pertinent 
diagnoses of dermatitis and onychomycosis of the toenails of 
both feet.  Accordingly, the Caluza requirement of medical 
diagnoses of current disability has been met for well-
grounded purposes. However, the Board finds that the 
veteran's claims based on a skin disorder and foot fungus are 
nevertheless not well-grounded for lack of medical evidence 
of a nexus to service.  

First of all, there is no medical evidence of any continuity 
of symptomatology from service to establish the required 
nexus.  Service medical records do not document any pertinent 
complaints or clinical findings.  On separation examination 
in October 1968, the veteran's feet and skin were clinically 
evaluated as normal.  The Board notes here that the veteran 
does not even claim that either of these disorders were 
manifested during his service.  Specifically, in testimony 
offered at the September 1997 hearing, the veteran reported 
that these disorders began approximately a year after 
service.  

Secondly, there is no medical evidence to otherwise link the 
present skin disorder and foot fungus disorder to service.  
There is no medical opinion of such a nexus.  On VA 
examination conducted in September 1996, the veteran reported 
that he used a salve on his right arm, and reported that he 
had a rash on his arms bilaterally since the 1970's, on and 
off.  He reported that the rash occurred yearly and lasted 
about three months.  However, there had been no recurrence of 
rash on the left arm for the past two or three years.  The 
examiner concluded that the veteran had reoccurring 
dermatitis and onychomycosis of the toenails of both feet.  
The examination report was silent as to the onset, duration, 
or etiology of a skin disorder or foot fungus, except as 
reported by the veteran.

The Board notes the veteran's statements and testimony, but 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a).  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, the 
veteran's testimony that a physician told him that his foot 
fungus arose when he was in a swampy area does not constitute 
competent medical evidence to establish a well-grounded claim 
for service connection.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

Chest Contusion and Epididymitis.

The veteran's assertions regarding a chest contusion during 
service and epididymitis during service are accepted for 
well-grounded purposes.  In fact, these assertions are 
clearly supported by service medical records which document a 
chest contusion, not involving artery or nerve damage, in 
July 1967 and treatment for epididymitis in September and 
October 1968.

However, the Board nevertheless finds the veteran's claims 
based on a chest contusion and epididymitis to be not well-
grounded for lack of medical diagnoses of current disability.  

At the time of VA examination conducted in September 1996, 
the veteran reported that the chest contusion had resolved 
and he had had no problems since.  The veteran reported no 
residuals of epididymitis except an occasional ache in his 
testicles with heavy lifting.  There were no genitourinary 
abnormalities, the testicles were without nodules and were 
non-tender, and the prostate was normal.  The examiner found 
no chest abnormality.  The examiner concluded that the 
veteran had a history of epididymitis and a history of a 
chest contusion.  However, no diagnoses of current disability 
related to either was reported by the examiner.  

While the record clearly shows that the veteran suffered a 
chest contusion and epididymitis during service, it would 
appear that each of these problems were acute in nature and 
resolved without leaving residual disability.  Such a finding 
would appear to be supported by the fact that on separation 
examination in October 1968, the veteran's chest and 
genitourinary system were both clinically evaluated as 
normal.  There is no post-service medical evidence of 
pertinent symptomatology and no diagnoses of current 
disability related to the inservice symptoms have been 
rendered by medical personnel.  In the absence of medical 
evidence that there are current residuals of a chest 
contusion or epididymitis,  the veteran's claims of 
entitlement to service connection for a chest contusion or 
for epididymitis are not well-grounded.  

Umbilical Hernia.

The medical record shows a diagnosis of a current umbilical 
hernia.  Specifically, on VA examination conducted in 
September 1996, the veteran reported that he had had an 
enlargement at the navel for over five years, but had never 
sought medical treatment for it.  The examiner diagnosed an 
umbilical hernia.  There is thus a medical diagnosis of 
current disability. 

At a personal hearing conducted in September 1997, the 
veteran testified that he was not sure when an umbilical 
hernia (enlarged bellybutton) arose, but that he had had it 
for as long as he could remember.  He thought he first noted 
it when he was being treated for epididymitis.  The veteran's 
assertion in this regard is accepted for purposes of showing 
incurrence during service for well-grounded purposes.  

However, the veteran's claim must be viewed as not well-
grounded for lack of medical evidence of the necessary nexus 
or link to service.  There is no medical evidence of a 
continuity of symptoms from service to establish such a link.  
In fact, service medical records do not document an umbilical 
hernia, and the veteran's abdomen and viscera (including 
hernia) were clinically evaluated as normal on discharge 
examination in October 1968.  The veteran has stated that he 
did not seek medical evaluation of the umbilical hernia prior 
to 1996.  

Further, there is no medical opinion or other medical 
evidence of record otherwise suggesting a link between his 
umbilical hernia and his service or between the umbilical 
hernia and the inservice epididymitis.  In sum, the veteran's 
umbilical hernia claim is not well-grounded.  38 U.S.C.A. 
§ 5107(a). 

To the extent that the RO may have denied the above-discussed 
issues on the merits, the Board has concluded that the claims 
are not well-grounded.  However, "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Further, the Board 
stresses to the veteran that laypersons are not competent to 
render medical diagnoses and lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  By this decision, the Board is informing the 
veteran that medical diagnoses of current disability and 
competent medical evidence of causation is required to render 
his claims well-grounded.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The veteran's claims of entitlement to service connection for 
a skin disorder, for foot fungus, for a contusion of the 
chest, for epididymitis, and for an umbilical hernia are not 
well-grounded.  To this extent, the appeal is denied.



REMAND

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board finds the veteran's claim of 
entitlement to service connection for PTSD to be well-
grounded under 38 U.S.C.A. § 5107(a).  However, the Board is 
unable to find that the duty to assist the veteran has been 
met.  

The basis for the RO's denial of the PTSD claim is that there 
is no clear medical diagnosis of PTSD.  In this regard, a VA 
examiner indicated in an October 1996 examination report that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  This finding was in contrast with an apparent 1983 
private medical diagnosis of PTSD and an April 1995 
assessment of PTSD rendered by a VA social worker.  

However, the Board notes that the examiner who conducted the 
October 1996 examination reported that the veteran had no 
medical record at that facility, and the RO's request for the 
examination included a notation that the veteran's claims 
file was not to be sent to the examiner.  In reviewing the 
report of the October 1996 examination, the Board notes that 
the examiner referred to prior treatment for marital 
problems, but there was no reference to any prior PTSD 
therapy, and the fact that the claims file was not available 
made it impossible for the VA examiner to have knowledge of 
and access to the 1983 private medical summary which included 
a diagnosis of PTSD or the April 1995 letter from the VA 
social worker.  

The Board acknowledges that a clear medical diagnosis of PTSD 
is required under 38 C.F.R. § 3.304(f).  However, under the 
particular circumstances of this case, the Board must 
conclude that the October 1996 VA PTSD examination was 
inadequate since the examiner did not have access to any of 
the other medical evidence which suggests that the veteran 
may suffer from PTSD. 

With regard to the issues of entitlement to service 
connection for right knee disability and for right ankle 
disability and the increased rating issue, the Board observes 
that the January 1997 rating decision from which the present 
appeal arises established service connection for disability 
of the right lower extremity which was described by the RO 
for rating purposes as "scar, residuals of shell fragment 
wound of right ankle with retained foreign bodies."  A 
noncompensable rating was assigned, and the veteran has 
appealed from the assignment of such noncompensable rating. 

However, two other issues in appellate status appear to be 
related to the right lower extremity.  Namely, the veteran 
has also appealed from the RO's denial of entitlement to 
service connection for right knee disability and for right 
ankle disability.  It appears that the veteran is contending 
that these disorders are related to the right lower extremity 
disability which has already been service-connected. 

With regard to the right ankle claim, the January 1997 rating 
decision described the right lower extremity disability for 
rating purposes in terms of the right ankle, but statement of 
the case and a December 1997 supplemental statement of the 
case dropped the reference to the right ankle and described 
the disability only in terms of the right lower leg.  Under 
the circumstances, the Board believes clarification is in 
order before it may proceed with appellate review of these 
issues. 

Further, it would appear that the extent of the service-
connected disability in terms of the exact parts of the right 
lower extremity affected involves a medical determination.  
An appropriate VA medical examination is therefore necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the Lexington 
VA Medical Center and request all 
Veterans Center records documenting 
therapy with Ivan R. Weir, MSW/LCSW.  The 
RO should also attempt to contact Mr. 
Weir directly and request copies of all 
pertinent records from him.  After 
obtaining an appropriate consent to the 
release of medical records, the RO should 
also contact the Greensburg Clinic (429 
Hodgenville Rd., Greensburg, KY  42743) 
and request copies of all clinical 
records documenting treatment for 
psychiatric symptoms beginning in 1983, 
including treatment by a 'Dr. Yap."  All 
records obtained as a result of these 
actions should be associated with the 
claims file. 

2.  The veteran should then be scheduled 
for a special VA PTSD examination and 
special VA examination(s) of the right 
lower extremity.  It is imperative that 
the claims file be made available for 
review in connection with all such 
examinations.  The PTSD examination 
should include special PTSD psychological 
testing.  After reviewing the claims file 
and examining the veteran, the PTSD 
examiner should clearly indicate whether 
or not a diagnosis of PTSD is warranted.  
The special examination(s) of the right 
lower extremity should clearly report all 
clinical findings of any disorder(s) of 
the right ankle, right knee and right 
lower extremity, and the examiner should 
clearly report whether any right ankle 
and/or right knee symptoms are 
attributable to the veteran's service-
connected shell fragment wound.  All 
indicated special studies and tests 
should be accomplished.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to PTSD is 
warranted.  The RO should also review the 
expanded record and clearly document the 
nature and extent of the veteran's 
service-connected disability of the right 
lower extremity due to the shell fragment 
wound.  It should clearly determine 
whether any right ankle disability and 
right knee disability are encompassed 
within the service-connected disability 
of the right lower extremity.  If not, 
the RO should determine whether there is 
any other basis for service connection 
for right ankle and right knee 
disabilities.  In any case, the RO should 
determine the appropriate disability 
rating to be assigned to the already 
service-connected right lower extremity 
disability.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After affording them an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that the duty to 
assist the veteran has been met with regard to well-grounded 
issues and to clarify the nature and extent of the veteran's 
service-connected disability of the right lower extremity.  
The Board intimates no opinions as to the eventual 
determinations to be made in this case.  The veteran is free 
to submit additional evidence in support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


